Citation Nr: 1017241	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  04-28 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-At-Law


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from May 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for PTSD.

In a June 2008 decision, the Board affirmed the denial of 
service connection for PTSD; the Board also denied, as a 
separate issue, entitlement to service connection for an 
acquired psychiatric disability.  

The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (the Court).  Based upon a 
Joint Motion for Remand, the Court vacated the Board's 
decision with respect to PTSD and remanded the matter for 
further development.  While the Court's order specifically 
dismisses any appeal regarding service connection for an 
acquired psychiatric disorder, and the Joint Motion in fact 
ignores that portion of the Board's June 2008 decision, the 
circumstances of the case, the evidence of record, and 
precedential Court decisions requires that the Board now 
revive that portion of the appeal and recharacterize the 
issue.  The Veteran is not competent to render a diagnosis, 
and hence cannot limit his claim to a specific psychiatric 
diagnosis when medical evidence of record indicates 
alternative diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  These alternatives must be addressed in this case to 
provide a full and fair adjudication of the claim.

The Veteran testified before a Veterans Law Judge at an April 
2008 hearing held at the RO.  A transcript of the hearing is 
associated with the claims file.  The Judge who conducted 
that hearing is no longer employed by the Board.  By 
regulation, the Judge who conducts the hearing must 
participate in the adjudication of the claim.  38 C.F.R. 
§ 707.  As that it not possible in this case, the Board would 
normally offer the Veteran a new hearing before another 
Veterans Law Judge, who would then be able to issue a 
decision on the appeal.  However, the Veteran stated in March 
2010 correspondence that he was withdrawing his request for a 
Board hearing of any type.  Adjudication may therefore 
proceed on the record.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in the development of his claim.  This duty 
includes assisting the Veteran in the procurement of service 
treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

I. Social Security Administration Records

The duty to assist requires VA to undertake all efforts 
necessary to obtain relevant records in the custody of a 
Federal agency, which includes Social Security Administration 
(SSA) records.  VA may stop attempts to get such records only 
when they are received, or when it can be certified that the 
records do not exist or further efforts would be futile.  
38 C.F.R. § 3.159(c)(2).

The Veteran is in receipt of disability payments from SSA 
(SSD).  The Board determined in June 2008 that such records 
were not relevant to the current PTSD claim, as the Veteran 
reported his SSA benefits were due to a tremor disorder, and 
not a psychiatric condition.  He made this statement to the 
June 2007 VA examiner.

The Joint Motion for Remand argues that a January 2005 
"Attending Physician's Statement of Disability" supports 
the conclusion that SSA records include potentially relevant 
information regarding the Veteran's psychiatric disability.  
The Joint Motion's contention is patently incorrect and 
misguided.  The document relied upon by the Joint Motion was 
created in January 2005; the Veteran's SSD claim was granted 
in July 2003.  Further, the statement is not an SSA document 
or record.  It is a report by a VA doctor (whose treatment 
records are already associated with the file) to a private 
insurance company.  The mere fact that the Veteran submitted 
the document in the same envelope in which he included a copy 
of his SSA award letter does not transform the doctor's 
statement into a Federal record.

At most, the January 2005 certification, as well as VA 
treatment records from 2002 to 2003, the period during which 
the Veteran was pursuing an SSD claim, indicate that the 
Veteran was diagnosed with and treated for mental health 
complaints.  There is no evidence of record to contradict the 
Veteran's assertion in June 2007 that his SSD claim was based 
on, and solely supported by, evidence of his neurological 
impairment.  The June 2008 determination that SSA records 
were not relevant and need not be obtained was, based on the 
evidence of record at that time, entirely correct.  The Board 
would have had to assume facts not in evidence and dismissed 
the Veteran's credibility to find otherwise.

At this point, however, the Veteran's arguments must be taken 
as an assertion that, while his neurological disability was 
the root of his award of SSD benefits, his psychiatric 
problems played some role and were considered by SSA.  This 
new evidence, added to the record after June 2008, makes the 
SSA records, for the first time, potentially relevant.  
Accordingly, a Remand is required to obtain the potentially 
relevant SSA records.

II.  Examination

Two VA examiners have declined to diagnose PTSD, stating 
instead that some alternative anxiety disorder is present.  
One indicated that he could not diagnose PTSD because the 
record did not support the alleged sexual assault stressor.  
The second indicated that, regardless of a stressor, a 
diagnosis of PTSD was not clinically warranted.  The latter 
examiner further opined that the diagnosed anxiety disorder 
and depression stemmed from a nonservice connected 
personality disorder and stresses associated with that.

Treating VA doctors, in contrast, have diagnosed PTSD, based 
on allegations of an in-service assault.  While treatment 
records do not include the detailed findings associated with 
a compensation examination, the examiners are fully qualified 
to render a diagnosis and offer an opinion on causation.

The record therefore reflects some confusion, both as to 
current diagnosis and its relationship to service.  Although 
the June 2008 Board decision determined that the VA 
examiners' opinions and findings were more credible and 
probative for adhering to the Diagnostic and Statistical 
Manual's fourth iteration (DSM-IV), it is apparent that no 
examiner has fully considered a fully accurate set of facts.  
Remand is therefore required for an examination to resolve 
any conflict in the records, based upon the established facts 
of the case.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain copies of all 
records considered related to the grant or 
continuation of disability benefits to the 
Veteran.  Efforts must continue until the 
records are obtained or it can be 
certified that further attempts would be 
futile.

2.  Obtain updated VA treatment records 
from the VA medical center in Cheyenne, 
Wyoming, as well as all associated clinics 
and any other VA facility identified by 
the Veteran or in the record.

3.  Schedule the Veteran for a VA Mental 
Disorders examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  

Inform the examiner that an in-service 
stressor is established.  A November 1969 
assault is shown in service treatment 
records; the Veteran's nose was broken, 
his face bruised, and his right wrist 
injured by three men during a car ride.  
No sexual assault is reflected in 
contemporaneous records.

The examiner should identify all current 
psychiatric disorders, and should 
specifically comment on whether a 
diagnosis of PTSD is warranted based on 
the above stressor event.  The examiner 
must discuss the in-service diagnosis of a 
personality disorder in opining whether it 
is at least as likely as not that any 
currently diagnosed psychiatric disorder 
was caused or aggravated by military 
service, or is otherwise related to active 
duty service.  A full and complete 
rationale for all opinions expressed is 
required.

4.  Review the claims file to ensure that 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim on appeal.  If the benefit 
sought remains denied, issue an SSOC and 
provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



